                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         STRIKE 3 HOLDINGS, LLC,
                                   7                                                       Case No. 18-cv-01162-JCS
                                                          Plaintiff.
                                   8
                                                 v.                                        ORDER TO SHOW CAUSE
                                   9
                                         JOHN DOE SUBSCRIBER ASSIGNED IP
                                  10     ADDRESS 104.58.203.17,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          A hearing on the Motion for Entry of Default Judgment [ECF 27] was scheduled on

                                  14   December 7, 2018, before this Court in the above-entitled case. Plaintiff was not present. Defendant

                                  15   was not present.

                                  16          IT IS HEREBY ORDERED that Plaintiff appear on January 11, 2019, at 9:30 a.m., before

                                  17   Chief Magistrate Judge Joseph C. Spero, in Courtroom G, 15th Floor, 450 Golden Gate Avenue, San

                                  18   Francisco, California, and then and there to show cause why this action should not be dismissed for

                                  19   Plaintiff’s failure to prosecute this action, failure to appear at the motion hearing on December 7,

                                  20   2018, and for failure to comply with the Court's Orders of October 24, 2018 [ECF 29], and

                                  21   December 3, 2018 [ECF 31]. Oral argument on the Motion for Entry of Default Judgment is set for
                                       January 11, 2019, at 9:30 a.m.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: December 11, 2018
                                  24
                                                                                       ______________________________
                                  25
                                                                                       JOSEPH C. SPERO
                                  26                                                   Chief Magistrate Judge

                                  27

                                  28
